DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/08/2022 has been entered. Claims 1-2, 4-5, 9-11, and 21-30 remain pending in the application. Applicant’s amendments to the claims have overcome the previous interpretation of the rejection previously set forth in the Non-Final Office Action mailed 01/27/2022.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/08/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krause in view of Parfett (see rejection below).
It was discussed in the Interview on 03/02/2022 that the Applicant may want to include the equation in paragraph 90 of the Applicant Specification comparing the rise time and the predetermined time, making the rise time known based on the predetermined time. However, the claims as amended simply recite that the rise time is based on the predetermined period (silent to the exact equation) and therefore any predetermined period of operation of the instrument would result in the rise time being known and based off the overall predetermined period, since the predetermined period would encompass all aspects of the device’s operation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 9, 21-25, and 27-30 are  rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US PGPub 2008/0262476) in view of Parfett et a. (US PGPub 2018/0360470), hereinafter known as “Krause” and “Parfett,” respectively.
With regards to claim 1, Krause 476 discloses a surgical instrument 300 configured to cut tissue (see fig. 3 and paragraph 46), comprising: 
an outer member 310 and an inner member 315 at least partially received within the outer member 310 (see fig. 3 and paragraph 46), the outer member 310 including a cutting window 320 near a distal end of the outer member (see fig. 3 and paragraph 46); 
a drive hub 325 mechanically coupled to the inner member 315 and configured to drive the inner member 315 to rotate around and move along a longitudinal axis of the outer member 310 (see fig. 3; paragraphs 46, 58, and 94); and 
a controller 110 configured to control the drive hub 325 to control at least one of an angular position, an angular velocity, or an angular acceleration of the inner member 315 according to a plurality of piecewise continuous profiles (see figs. 2A-2D and 11A-11E; paragraphs 37 and 89-90) such that the inner member 315 is rotated and moved along the longitudinal axis of the outer member 310 for a period from a proximal-most position to a distal-most position (see paragraphs 13 and 37) to cut tissue extending into the cutting window 320 (see paragraph 46).
wherein initial and final angular velocities of the inner member 315 for the period are zero (see paragraphs 14 and 37; claim 20), 
wherein a first profile among the plurality of piecewise continuous profiles includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member during a rise time of the period (see annotated figure 11C below; t1; and paragraph 90); 
wherein a second profile among the plurality of piecewise continuous profiles, which follows the first profile, includes a constant velocity and zero acceleration of the inner member during a time, which is after the rise time, of the period (see annotated figure 11C below; t2; paragraphs 8 and 90; to calculate the velocity, the derivative of the position v time graph is taken – therefore there is constant velocity from t1 to t2 as depicted in annotated figure 11C below; to calculate the acceleration, the derivative of the velocity v time graph is taken – therefore a constant velocity from t1 to t2 as depicted in annotated figure 11C below means a zero acceleration); 
wherein the first and second profiles are different from each other (see annotated figure 11C below; t1 and t2), and
wherein a final velocity of the inner member 315 at an end of the rise time (see annotated figure 11C below; t1) is equal to the constant velocity (annotated figure 11C below shows constant velocity from t1 to t2).

    PNG
    media_image1.png
    567
    696
    media_image1.png
    Greyscale

Krause is silent wherein the period is pre-determined, and wherein the rise time is predetermined based on the predetermined period.
However, in a similar field of endeavor, Parfett teaches wherein the “velocity of a displacement member may be determined by measuring elapsed time at predetermined position intervals of the displacement member or measuring the position of the displacement member at predetermined time intervals” (paragraph 2). The predetermined period of operation would therefore also include the rise time as the period would encompass the time interval of operation (paragraph 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Krause to include the predetermined period as taught by Parfett for the purpose of evaluating tissue conditions such as tissue thickness and adjust the velocity of the cutting member to account for the tissue conditions (paragraph 2 of Parfett).
With regards to claim 2, Krause further discloses wherein a forward velocity of the inner member 315 is higher than a backward velocity of the inner member 315 (see paragraph 94, the position control methodology can slow down or stop the inner member when moving backwards. If the inner member slows down in the reverse direction, then the inner member moves faster in the forward direction).
With regards to claim 4, Krause further discloses wherein a period during which the inner member 315 moves from the distal-most position to the proximal-most position is equal to the predetermined period (see annotated figure 11C above, from t3 to when the graph hits 0 is equal to the graph from 0 to t3; paragraphs 13, 37, and 90).
With regards to claim 5, Krause further discloses wherein the inner member 315 switches a movement direction every predetermined period (see annotated figure 11C and paragraph 90 – two forward and two reverse rotations).
With regards to claim 9, Krause further discloses wherein a third profile among the plurality of piecewise continuous profiles, which follows the second profile, includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member (see annotated figure 11C above; t3; paragraph 90). 
With regards to claim 21, Krause discloses a surgical instrument 300 configured to cut tissue (see fig. 3 and paragraph 46), comprising: 
a cutting member 315 configured to translate along and rotate about a longitudinal axis of the cutting member 315 (see fig. 3 and paragraphs 46-47); 
a drive hub 325 mechanically coupled to the cutting member 315 and configured to drive the rotation and translation of the cutting member 315 (see fig. 3; paragraphs 46-47 and 94); and 
a controller 110 configured to control the drive hub 325 to control at least one of an angular position, an angular velocity, or an angular acceleration of the cutting member 315 according to at least first and second piecewise continuous profiles (see figs. 2A-2D and 11A-11E; paragraphs 37 and 89-90) such that the cutting member 315 is translated along the longitudinal axis for a pre-determined period from a proximal-most position to a distal-most position (see paragraphs 13 and 37) to cut tissue.
wherein a first profile includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the cutting member 315 during a rise time of the pre-determined period (see annotated figure 11C below; t1; and paragraph 90); 
wherein a second profile is different than the first profile (see annotated figure 11C below; t1 and t2), follows the first profile, and includes a constant velocity of the cutting member 315 during a time of the pre-determined period which is after the rise time (see annotated figure 11C below; t2; paragraphs 8 and 90; to calculate the velocity, the derivative of the position v time graph is taken – therefore there is constant velocity from t1 to t2 as depicted in annotated figure 11C below); 
wherein a final velocity of the cutting member 315 at an end of the rise time (see annotated figure 11C below; t1) is equal to the constant velocity (annotated figure 11C below shows constant velocity from t1 to t2).

    PNG
    media_image1.png
    567
    696
    media_image1.png
    Greyscale

Krause is silent wherein the period is pre-determined, and wherein the rise time is predetermined based on the predetermined period.
However, in a similar field of endeavor, Parfett teaches wherein the “velocity of a displacement member may be determined by measuring elapsed time at predetermined position intervals of the displacement member or measuring the position of the displacement member at predetermined time intervals” (paragraph 2). The predetermined period of operation would therefore also include the rise time as the period would encompass the time interval of operation (paragraph 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Krause to include the predetermined period as taught by Parfett for the purpose of evaluating tissue conditions such as tissue thickness and adjust the velocity of the cutting member to account for the tissue conditions (paragraph 2 of Parfett).
With regards to claim 22, Krause further discloses wherein a forward velocity of the cutting member 315 is higher than a backward velocity of the cutting member 315 (see paragraph 94, the position control methodology can slow down or stop the inner member when moving backwards. If the inner member slows down in the reverse direction, then the inner member moves faster in the forward direction).
With regards to claim 23, Krause further discloses wherein a period during which the cutting member 315 moves from the distal-most position to the proximal-most position is equal to the predetermined period (see annotated figure 11C above, from t3 to when the graph hits 0 is equal to the graph from 0 to t3; paragraphs 13, 37, and 90).
With regards to claim 24, Krause further discloses wherein the cutting member 315 switches a movement direction every predetermined period (see annotated figure 11C and paragraph 90 – two forward and two reverse rotations).
With regards to claim 25, Krause further discloses wherein a controller 110 is further configured to control the drive hub 325 to control at least one of an angular position, an angular velocity, or an angular acceleration of the cutting member 315 according to a third profile (see figs. 2A-2D and 11A-11E; paragraphs 37 and 89-90) that follows the second profile and includes a continuous function for the angular position, the angular velocity, or the angular acceleration for the inner member (see annotated figure 11C above; t3; paragraph 90). 
With regards to claim 27, Krause further discloses wherein the cutting member 315 is disposed within an outer member 310 and wherein the rotation and translation of the cutting member 315 is relative to the outer member 310 (fig. 3 and paragraphs 46-47 and 94).  
With regards to claim 28, Krause further discloses wherein the controller 110 is configured to control the drive hub 325 by controlling a rotational input to the drive hub 325 (paragraphs 46 and 50).  
With regards to claim 29, Krause further discloses wherein the controller 110 is configured to control the rotational input to the drive hub 325 by controlling a motor 410 (alternatively 140) coupled to the drive hub 325 (paragraphs 49-50 and 79; figures 1 and 4A – “console 110 stops operation of the attached instruments”).  
With regards to claim 30, Krause further discloses wherein the cutting member 315 and the drive hub 325 are part of an attachment configured to releasably engage with the motor 410/140 (fig 1; paragraph 79 - “console 110 stops operation of the attached instruments”).
	Claims 10-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krause/Parfett in view of Akilian et al. (PG Pub US 2016/0206339 A1), hereinafter Akilian.
With regards to claims 10 and 11, Krause/Parfett disclose the surgical instrument as claimed in claim 1. Krause further discloses that the inner member 315 is fixed to the driving hub 325 (see fig. 3 and paragraph 46) and the inner member 315 linearly moves along the longitudinal axis (see paragraph 94). Krause/Parfett do not disclose the inner member is fixed to a drive component of the drive hub that includes a first helical groove and a second helical groove thereon along the longitudinal axis; and the inner member linearly moves along the longitudinal axis based on the first and second helical grooves while the inner member rotates.
However, Akilian, in the same field of endeavor, teaches a similar surgical cutting instrument 10 comprising an inner member 150 fixed to a drive component 130 of the drive hub 112 that includes a first helical groove 136 and a second helical groove 138 thereon along the longitudinal axis (see figs. 1B and 3A-3D; paragraphs 35-36, 42-43); and the inner member 150 linearly moves along the longitudinal axis based on the first and second helical grooves 136 and 138 while the inner member 150 rotates (see paragraphs 36 and 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Krause/Parfett to have the inner member is fixed to a drive component that includes a first helical groove and a second helical groove thereon along the longitudinal axis; and the inner member linearly moves along the longitudinal axis based on the first and second helical grooves while the inner member rotates, as taught by Akilian, for the purpose of enabling linear and rotary motion of the inner member (see Akilian paragraph 36).
With regards to claim 26, Krause/Parfett disclose the surgical instrument as claimed in claim 21. Krause further discloses that the cutting member 315 is fixed to the driving hub 325 (see fig. 3 and paragraph 46) and the cutting member 315 linearly moves along the longitudinal axis (see paragraph 94). Krause/Parfett do not disclose the cutting member is coupled to a drive component of the drive hub, the drive component defining at least one helical groove configured to enable the translation of the cutting member in response to rotation of the drive component.
However, Akilian, in the same field of endeavor, teaches a similar surgical cutting instrument 10 comprising a cutting member 150 coupled to a drive component 130 of the drive hub 112, the drive component 130 defining at least one helical groove 136 configured to enable the translation of the cutting member 150 in response to rotation of the drive component 130 (see figs. 1B and 3A-3D; paragraphs 35-36, 42-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Krause/Parfett to have the cutting member is coupled to a drive component of the drive hub, the drive component defining at least one helical groove configured to enable the translation of the cutting member in response to rotation of the drive component, as taught by Akilian, for the purpose of enabling linear and rotary motion of the cutting member (see Akilian paragraph 36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/09/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771